Citation Nr: 1604691	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty service from July 1991 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2014, the Board denied the claim.  The Veteran appealed, and in February 2015, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

In June 2015, the Board remanded the claim for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand determined that the April 2014 Board decision did not provide adequate bases and rationale for denying the instant claim.  The parties further found that a December 2013 VA examiner who provided a negative nexus report failed to consider all pertinent evidence of record, particularly the Veteran's reports of ongoing back pain since sustaining a back injury in service.  

In its June 2015 remand, the Board requested that the Veteran be scheduled for a new examination with respect to this issue.  

An August 2015 opinion was provided from the same VA examiner who authored the December 2013 VA examination report.  The examiner provided a negative nexus statement and essentially reiterated his findings from the March 2013 examination report.  Essentially, the examiner once again provided a detailed reporting of the Veteran's pertinent medical history with regard to his lumbar spine but in providing a rationale, did not address the Veteran's reports of ongoing back pain.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded for further VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's low back disability.  If possible, the records review/opinion should be performed by someone who has not previously examined the Veteran. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

In this regard, the examiner is advised that the Veteran's service treatment records show that in November 1994, he complained of back pain.  He reported suffering back trauma in July 1994, when a center tent pole fell on his back from 15 feet while he was bending over.  Physical examination yielded a clinical assessment of soft tissue low back pain.  In August 1995, the Veteran again complained of low back pain after being struck in the back while playing football the previous day.  Physical examination yielded a clinical assessment of mechanical back pain.

Post-service, the Veteran began to receive treatment for back pain from Johnston Chiropractic Clinic beginning in 2002.  This treatment consisted of ultrasounds, spinal manipulation and muscle stimulation treatments.  Between June 2004 and December 2013, the Veteran received treatment from various VA providers.

The examiner must also consider the Veteran's lay testimony regarding ongoing back pain ever since the in-service injury.  These statements constitute evidence that must be addressed.  Specifically, the examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any currently diagnosed low back disability is related to the Veteran's period of active military service on any basis.  

In rendering an opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.
 
 2.  The AOJ must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall, 11 Vet. App. 268, 271 (1998). 
 
 3.  Once the above-requested development has been completed, readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




